DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Pogorelik (2019/0047427) discloses providing power to a second electric vehicle directly from a first electric vehicle (Par.33)(Fig.2) and a control command for stopping a charge (Par.45); Zenner et al. (2019/0123578) discloses stop charging from a first vehicle (10) to a second vehicle (60) (Par.61) (Fig.4); and Coburn et al. (2019/0001833) discloses providing power to a second electric vehicle (10b) directly from a first electric vehicle (10a) (Par.25), detecting an amount of electrical power remaining in the storage system (1331) of the first electric vehicle (10a) and detecting an amount of electrical power provided to the second electric vehicle (10b) (Par.43) (Fig.4), fail to teach alone or in combination: 

“based on the amount of electrical power remaining in the storage system connected to the first electric vehicle reaching the predetermined percentage, disconnecting the first electric vehicle from the second electric vehicle; whenResponse to Office Action U.S. Serial No. 16/582,888an actual amount of electrical power provided to the second electric vehicle from the first electric vehicle is less than the requested amount of electrical power, providing information to the second electric vehicle about additional charging options”, as recited in independent claim 1 in combination with all other elements recited on the claims. Claims 2-7 are dependent on claim 1 and allowable for the same reasons.

“an instruction to disconnect the portable charging station prior to providing the first amount of electrical power based on detecting that the amount of electrical power remaining in the storage system has reached a predetermined threshold; …; and information received by the second user device about additional charging options when the actual amount of electrical power provided to the second electric vehicle from the portable charging station is less than the first amount of electrical power.”, as recited in independent claim 8 in combination with all other elements recited on the claims. Claims 9-10 are dependent on claim 8 and allowable for the same reasons.

“ceasing to receive power from the first mobile charging station prior to receiving the amount of power, wherein the first mobile charging station is disconnected when a battery of the first mobile charging station reaches a predetermined threshold of battery life; and receiving information about additional charging options, including additional mobile charging stations after ceasing to receive power from the first mobile charging station.”, as recited in independent claim 11 in combination with all other elements recited on the claims. Claims 12-15 are dependent on claim 11 and allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                  
 Conclusion                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2021